Bond, J. —
This is a proceeding to foreclose a deed of trust brought by the assignee of the notes secured by the instrument, which were past due when this shit was begun, and were executed by defendant Isabella Hageluken, without the joinder of her husband and codefendant. The deed of trust was also executed by the wife alone. It recites that the property conveyed is her separate estate. It embraces certain real estate acquired by her, during coverture, as one of four heirs of the estate of her father. On account of errors in the description contained in the decree of partition of said estate, quitclaim deeds were exchanged by the heirs to rectify the boundaries of the lands allotted. In consequence of this the title of the defendant Isabella Hageluken to the property mortgaged is evidenced by a quitclaim deed from one of the other heirs to her father’s estate. The defense (made in the answer) was that no title passed under the deed of trust, by reason of the nonjoinder of the defendant husband. The court rendered a decree against the contention for plaintiffs. After unsuccessful motions for new trial and in arrest, defendants appealed.
*63The only question presented by the record is the validity of the deed of trust as carrying the title to the real estate therein described. The solution of this question necessarily involves the title to real estate, and is therefore, under the constitution, a matter for the determination of the supreme court, to which tribunal the appeal should have been taken. The cause is therefore transferred to the supreme court, according to section 3300, of the Revised Statutes of 1889.
All concur.